      Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Chimyere McCall, et al.,                          No. CV-19-05126-PHX-SMB
10                                                     ORDER
                      Plaintiffs,
11
     v.
12
13   Damon Charles Williams, et al.,
14                    Defendants.
15
16
               Pending before the Court is Plaintiffs/Counterdefendants’, Chimyere McCall and
17
     Monroe McCall’s (“the McCalls”), Motion to Dismiss Defendants/Counterplaintiffs’
18
     Counterclaim. (Doc. 51.) Defendants/Counterplaintiffs, Damon and Zene Williams (“the
19
     Williams”), responded, (Doc. 52.), and the McCalls replied. (Doc. 53.) Despite the parties’
20
     request, the Court elects to rule without oral argument. See L.R. Civ 7.2(f).
21
          I.      BACKGROUND
22
               This action comes to the Court by way of removal under 28 U.S.C. § 1446(a). The
23
     original action was filed in Maricopa County Superior Court on March 19, 2019. (Doc. 1-
24
     1 at 11.) This action was filed by the McCalls seeking declaratory relief and damages from
25
     the Williams. (Id. at 12.) The McCalls allege three causes of action including two claims
26
     for relief under A.R.S. § 33-420 as well as a claim of racketeering based on A.R.S. § 13-
27
     2314.04. The parties’ legal disputes run back more than a decade. Indeed, the claims and
28
         Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 2 of 12



 1   counterclaims in this case cannot be understood without an explanation of the past
 2   interactions and litigation involving the McCalls and the Williams.
 3           United Solutions Corporation (“U.S.C.”) was a former Washington corporation that
 4   did business in Arizona. (Doc. 1-1 at 13; Doc. 48 at 2-3.) From the time of its formation in
 5   2006 until its dissolution in 2011, U.S.C.’s sole shareholder and officer was Damon Charles
 6   Williams. (Id.) On June 25, 2009, U.S.C. obtained a judgment against the McCalls from
 7   the Maricopa County Superior Court in the amount of $1,043,375.00 plus an additional
 8   $2,451.81 in costs. (Doc. 1-1 at 38.) The McCalls’, shortly after the judgment was entered,
 9   left Arizona and moved to Washington County Arkansas before the judgement could be
10   collected. (Id. at 14.) In 2010, U.S.C. filed an action in Arkansas state court seeking to
11   domesticate its Arizona judgement against the McCalls. (Doc. 1-1 at 14; Doc. 48 at 3.)
12           On November 4, 2010, the McCalls filed a petition for Chapter 7 bankruptcy
13   protection in the United States Bankruptcy Court for the Western District of Arkansas.1
14   See 5:10-bk-75819. Several months later, on February 7, 2011, U.S.C. filed an adversary
15   complaint in the bankruptcy proceeding seeking to have its judgement classified as a non-
16   dischargeable debt. See 5:11-ap-07015. However, prior to any hearing on whether the
17   judgement was dischargeable, U.S.C.’s counsel withdrew, citing nonpayment of fees and
18   a cessation of communications by U.S.C. as cause. (Id.) No officer of U.S.C. nor any
19   subsequent counsel for U.S.C. made any further appearance in the bankruptcy proceeding.
20   (Id.) Accordingly, on September 29, 2011, Judge Barry of the United States Bankruptcy
21   Court for the Western District of Arkansas entered an order stating “[U.S.C.’s] case is
22   dismissed with prejudice under Rule 41(b) FRCP, made applicable through Rule 7041
23   FRBP, for failure to prosecute its case…such dismissal operates as an adjudication on the
24   merits. The claim of [U.S.C.], if any, is dischargeable.” (Id.) The records of the McCalls’
25   proceedings in bankruptcy do not reveal any additional involvement or challenges by
26   U.S.C. or the Williams. Eventually on October 17, 2011, the bankruptcy court granted a
27   1
       As will be discussed below, the Court takes judicial notice of underlying state court
28   action, bankruptcy proceedings in the United States Bankruptcy Court for the Western
     District of Arkansas, and the related Judgment Liens recorded by Maricopa County.

                                                -2-
      Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 3 of 12



 1   discharge of the McCalls’ debts, including the McCalls’ judgement debt to U.S.C. (Id.)
 2            More than six years later, on March 23, 2018, the Williams created a lien against all
 3   of the McCalls’ Arizona real property by filing an “Affidavit for Renewal of Judgement”
 4   with the Maricopa County Recorder and attaching a copy of the original 2009 judgement
 5   for U.S.C. See Doc. No. 2018-0218732. The McCalls responded to the affidavit by filing
 6   this action in Maricopa County Superior Court. (Doc. 1-1 at 11.) The McCalls’ complaint
 7   sought to have the Williams’ lien declared invalid, sought damages for the Williams’
 8   alleged filing of a wrongful lien, and sought to enforce a private right of action against the
 9   Williams for racketeering. (Id. at 15-18.)
10            The Williams removed the case to this Court where they answered the Complaint
11   and asserted several counterclaims at issue in this motion. (Doc. 1; Doc. 48.) The
12   Counterclaim contains seven claims and an affirmative defense of recoupment that stem
13   from Ms. McCall’s former employment with U.S.C., as well as one claim for “abuse of
14   process.” (Doc. 48 at 13-23.) The McCalls responded with a Motion to Dismiss under Rule
15   12(b)(6), arguing the Williams’ counterclaims were a reiteration of the U.S.C. complaint
16   against the McCalls that had resulted in the original 2009 judgement and as such were
17   barred by res judicata. (Doc. 51.) In the alternative, the McCalls argued that many of the
18   counterclaims made by the Williams pertain the events that occurred well beyond the
19   statute of limitations for bringing a claim. (Id.) Finally, the McCalls argue that while neither
20   res judicata nor the applicable statute of limitations bars the Williams’ abuse of process
21   claim, the Williams have nonetheless failed to state a claim. (Id.) The Williams have
22   responded asserting that the McCalls’ motion is untimely, that neither res judicata nor any
23   statute of limitations bars their action, and that they have adequately stated a claim for
24   abuse of process. (Doc. 52.)
25      II.      LEGAL STANDARD
26            To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must meet
27   the requirements of Rule 8(a)(2). See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).
28   Rule 8(a)(2) requires a “short and plain statement of the claim showing that the pleader is


                                                  -3-
         Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 4 of 12



 1   entitled to relief,” so that the defendant has “fair notice of what the . . . claim is and the
 2   grounds upon which it rests.” Fed. R. Civ. P. 8(a)(2); Twombly, 550 U.S. at 555 (quoting
 3   Conley v. Gibson, 355 U.S. 41, 47 (1957)). Dismissal under Rule 12(b)(6) “can be based
 4   on the lack of a cognizable legal theory or the absence of sufficient facts alleged under a
 5   cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
 6   1988). A complaint that sets forth a cognizable legal theory will survive a motion to
 7   dismiss if it contains sufficient factual matter, which, if accepted as true, states a claim to
 8   relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 9   Twombly, 550 U.S. at 570). Facial plausibility exists if the pleader sets forth “factual
10   content that allows the court to draw the reasonable inference that the defendant is liable
11   for the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of action,
12   supported by mere conclusory statements, do not suffice.” Id.
13           In ruling on a Rule 12(b)(6) motion to dismiss, the well-pled factual allegations are
14   taken as true and construed in the light most favorable to the nonmoving party. Cousins v.
15   Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). However, legal conclusions couched as
16   factual allegations are not given a presumption of truthfulness, and “conclusory allegations
17   of law and unwarranted inferences are not sufficient to defeat a motion to dismiss.” Pareto
18   v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). A court ordinarily may not consider evidence
19   outside the pleadings in ruling on a Rule 12(b)(6) motion to dismiss. See United States v.
20   Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). However, courts may “consider certain [other]
21   materials—documents attached to the complaint, documents incorporated by reference in
22   the complaint, or matters of judicial notice—without converting the motion to dismiss into
23   a motion for summary judgment.” (Id. at 908). Accordingly, a court may consider certain
24   documents satisfying Federal Rule of Evidence 201.2
25   2
       Additionally, and at a minimum, judicial notice of the Judgment Liens is also appropriate
26   under the incorporation-by-reference doctrine, allowing a court to consider “certain
     documents as though they are part of the complaint itself.” Khoja v. Orexigen Therapeutics,
27
     Inc., 899 F.3d 988, 1002 (9th Cir. 2018); see also Ritchie, 342 F.3d at 907 (permitting
28   judicial notice “if the plaintiff refers extensively to the document or the document forms
     the basis of the plaintiff’s claim[s].”); (Doc. 1-1 at 11-21) (incorporating the Judgment

                                                  -4-
      Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 5 of 12



 1      III.     DISCUSSION
 2            A. Judicial Notice of the Underlying Bankruptcy Judgment
 3            The McCalls request the Court take judicial notice pursuant to Rule 201 of the
 4   underlying state court action, bankruptcy proceedings in the United States Bankruptcy
 5   Court for the Western District of Arkansas, and the related Judgment Liens recorded by
 6   Maricopa County. (Mot at 4; see also Doc. 48 at ⁋⁋ 59-92.) Under Rule 201, a court may
 7   judicially notice a fact “not subject to reasonable dispute because it (1) is generally known
 8   within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
 9   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
10   201(b). “A court may take judicial notice of matters of public record.” Khoja, 899 F.3d at
11   999. As such, judgments and other court documents are proper subjects of judicial notice.
12   See e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007). But “[j]ust because
13   the document itself is susceptible to judicial notice does not mean that every assertion of
14   fact within that document is judicially noticeable for its truth.” Khoja, 899 F.3d at 999.
15   Thus, a court can take judicial notice of another court’s opinion “not for the truth of the
16   facts recited therein, but for the existence of the opinion, which is not subject to reasonable
17   dispute over its authenticity.” Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir.
18   2001).
19            The McCalls’ request for judicial notice largely concerns documents of public
20   record and court filings. These documents are not “subject to reasonable dispute” because
21   they are “capable of accurate and ready determination by resort to sources whose accuracy
22   cannot reasonably be questioned.” Fed. R. Evid. 201. The Williams do not challenge the
23   authenticity of the documents provided, nor do they oppose the McCalls’ request that the
24   Court take judicial notice. As such the McCalls’ request for judicial notice is granted.
25            B. Timeliness of Counterdefendants’ Motion
26            The Williams argue as a threshold matter that the McCalls’ Motion to Dismiss is
27   untimely under Local Rule of Civil Procedure 7.2(c) and should be dismissed. Rule 7.2
28
     Liens).

                                                  -5-
      Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 6 of 12



 1   governs the District of Arizona’s rules and procedures for responding to motions in civil
 2   cases. However, while this rule creates a deadline for responding to a motion, it does not
 3   create or control the deadline by which a party must file an answer to a counterclaim. The
 4   deadline for replying to a counterclaim is governed by Federal Rule of Civil Procedure
 5   12(a)(1)(B) which states that, “A party must serve an answer to a counterclaim or
 6   crossclaim within 21 days after being served with the pleading that states the
 7   counterclaim…” Here, the Williams asserted their Counterclaim in their Amended Answer
 8   to the McCalls’ complaint, (Doc. 48.), filed on May 11, 2020. The McCalls filed their
 9   Motion to Dismiss (Doc. 51) on June 1, 2020. Thus, the motion was filed within the 21-
10   day deadline and is timely.
11          C. Res Judicata
12          The McCalls assert that the Williams’ first seven claims and affirmative defense of
13   recoupment are barred by res judicata because the claims were resolved during the 2009
14   litigation between the parties. The McCalls note that “beginning in Paragraph 73 and
15   continuing through Paragraph 134, the Counterclaim simply re-states the claims from the
16   original [2009] Lawsuit.” The sole difference from the original suit is that the Williams
17   have substituted their name in place of U.S.C.
18          “[C]laim preclusion and issue preclusion…are collectively referred to as “res
19   judicata.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Under claim preclusion, a final
20   judgement forecloses successive litigation of the same claim whether or not the subsequent
21   litigation raises the same issues as the earlier suit. Id. This doctrine “protect[s] against ‘the
22   expense and vexation attending multiple lawsuits, conserv[es] judicial resources, and
23   foste[rs] reliance on judicial action by minimizing the possibility of inconsistent
24   decisions.’” Id (quoting Montana v. United States, 440 U.S. 147, 153-54 (1979)); see also
25   Amadeo v. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1160 (9th Cir. 2002) (“Preclusion
26   doctrine…requir[es] that all related claims be brought together or forfeited...”); Tahoe-
27   Sierra Pres. Council, Inc. v. Tahoe Reg'l Planning Agency, 322 F.3d 1064, 1077-78 (9th
28   Cir. 2003) (claim preclusion “bars relitigation of all grounds of recovery that were asserted,


                                                   -6-
         Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 7 of 12



 1   or could have been asserted, in a previous action…It is immaterial whether the
 2   claims…were actually pursued…the relevant inquiry is whether they could have been
 3   brought” (quoting United States ex rel. Barajas v. Northrop Corp., 147 F.3d 905, 909 (9th
 4   Cir. 1998)). “The party asserting a claim preclusion argument ‘must carry the burden of
 5   establishing all necessary elements.’” Garity v. APWU Nat'l Labor Org., 828 F.3d 848,
 6   855 (9th Cir. 2016) (quoting Taylor, 553 U.S. at 907).
 7           Claim preclusion, “applies when there is (1) an identity of claims; (2) a final
 8   judgment on the merits; and (3) identity or privity between the parties.” Garity, 828 F.3d
 9   at 855 (quoting Cell Therapeutics, Inc. v. Lash Grp. Inc., 586 F.3d 1204, 1212 (9th Cir.
10   2009)). The Court generally finds privity where corporate relationships are sufficiently
11   close to establish substantial identity of interests between parties. Irwin v. Mascott, 370
12   F.3d 924, 929 (9th Cir. 2004). For example, “when a person owns most or all of the shares
13   in a corporation and controls the affairs of the corporation, it is presumed that in any
14   litigation involving that corporation the individual has sufficient commonality of interest
15   [to support a finding of privity].” In re Gottheiner, 703 F.2d 1136, 1140 (9th Cir. 1983)
16   (citing Sparks Nugget, Inc. v. Commissioner, 458 F.2d 631, 639 (9th Cir. 1972)); see also
17   Irwin v. Mascott, 370 F.3d 924, 930 (9th Cir. 2004).
18           The Williams do not seem to dispute the common factual basis of the Counterclaim
19   filed in this action and the claims filed by U.S.C. in 2009. Nor, do the Williams dispute
20   that the 2009 claims were adjudicated to a final judgment. Instead, the Williams argue
21   claim preclusion does not apply because they are not in privity with their former
22   corporation. The Williams argue they are not suing as representatives or assignees of
23   U.S.C. Instead, they allege their claims stem from “direct injuries [versus derivative
24   injuries] to Williams [sic] shareholder interest of United Solutions Corp.” This assertion
25   raises its own issues as to the validity of the Williams’ Counterclaim,3 but even taking the
26
     3
      The Court’s resolution of the issue of privity make in-depth analysis superfluous but
27
     suffice to say there are grave doubts as to whether the causes of action alleged by the
28   Williams are the proper subject of a “direct” shareholder suit. See, e.g., Safranski v. Duma
     Video, Inc., No. 47716-5-II, 2017 Wash. App. LEXIS 137 *5 (Ct. App. Jan. 24, 2017)

                                                -7-
      Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 8 of 12



 1   statement at face value, it does not defeat privity. The Ninth Circuit has previously found
 2   that privity existed between a corporation and its active controlling shareholder.
 3   Gottheiner, 703 F.2d at 1140. The Williams’ Amended Answer admits that Damon Charles
 4   William was both the sole shareholder and sole officer of U.S.C. See (Doc. 48 at 2-3.) This
 5   close corporate relationship demonstrates sufficient commonality of interest between
 6   U.S.C. and the Williams to find they are in privity. Accordingly, the Williams’ claims for
 7   breach of duties, breach of the covenant of good faith and fair dealing, intentional
 8   interference with a contract, misappropriation of trade secrets, theft, conversion, unfair
 9   competition, and aiding and abetting are subject to claim preclusion and barred by res
10   judicata.
11          D. Recoupment
12          The Williams have failed to adequately plead recoupment. Equitable recoupment is
13   “a defendant's right to seek reduction of damages based on the amount of a related claim.”
14   City of St. Paul v. Evans, 344 F.3d 1029, 1034 n.7 (9th Cir. 2003). A claim for recoupment
15   may be brought to defeat or reduce a claim arising out of the same transaction even if an
16   independent suit on the claim asserted would otherwise be barred by the statute of
17   limitations. Strickland v. Truckers Express, Inc., No. CV 95-62-M-JCL, 2006 U.S. Dist.
18   LEXIS 101644 *12-13 (D. Mont. Oct. 30, 2006) (citing Klemens v. Air Line Pilots
19   Association, International, 736 F.2d 491, 501 (9th Cir. 1984)). This is because courts will
20   distinguish between “seeking affirmative recovery and having ‘adjudicated questions
21   raised by way of defense.’” City of Saint Paul, 344 F.3d at 1034 (quoting U.S. v. Western
22   Pacific Railroad Co., 352 U.S. 59, 73 (1956)). Notably, the defense of recoupment only
23   applies to countervailing claims arising from the same transaction and is available strictly
24   for the purpose of abatement or reduction. Aalfs v. Wirum (In re Straightline Invs.), 525
25
     (“Even a shareholder who owns all or most of the stock, but who suffers damages only
26   indirectly as a shareholder, cannot sue as an individual.” (quoting Sabey v. Howard
     Johnson & Co., 5 P.3d 730, 735 (2000)). Also, it is rather anomalous for the Williams to
27
     assert that Zene Williams is suing based on “direct injuries…to [his] shareholder interest”
28   when they have admitted in their answer that Damon Williams was U.S.C.’s only
     shareholder. (Doc. 48 at 2.)

                                                -8-
         Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 9 of 12



 1   F.3d 870, 882 (9th Cir. 2008) (citing Newbery Corp. v. Fireman's Fund Ins. Co., 95 F.3d
 2   1392, 1400 (9th Cir. 1996)).
 3           The Ninth Circuit has adopted the “logical relationship” test from Moore v. New
 4   York Cotton Exchange, 270 U.S. 593 (1926), as the standard for determining if a
 5   recoupment claim arises from the same transaction.4 Newbery, 95 F.3d at 1402. “In Moore,
 6   the Court stated that ‘‘transaction’ is a word of flexible meaning. It may comprehend a
 7   series of many occurrences, depending not so much upon the immediateness of their
 8   connection as upon their logical relationship.’” Id. (quoting Moore, 270 U.S. at 610). The
 9   typical situation in which equitable recoupment can be invoked involves a credit and debt
10   arising out of a transaction for the same goods or services. Id. (quoting University Medical
11   Center v. Sullivan (In re University Medical Center), 973 F.2d 1065 (3rd Cir. 1992)).
12           In order to assert equitable recoupment, the claim must arise from the same
13   transaction as the underlying suit in which it is asserted. Here, the McCalls’ underlying suit
14   is not based on the same transaction as the Williams’ claim in recoupment. The Williams’
15   recoupment claim is based on the McCalls’ actions during the parties’ employment
16   relationship in 2006 and 2007. The McCalls’ claims do not stem from their employment
17   relationship, but from the Williams’ acts to create an allegedly wrongful lien against the
18   McCalls’ property in 2019. Because the recoupment claim is not based on the same acts as
19   the underlying lawsuit, it must fail.5
20           E. Abuse of Process Claim
21           The Williams have also asserted a counterclaim alleging that the McCalls’ suit
22   against them “amounts to a frivolous lawsuit and an abuse of process.” Arizona courts have
23   4
        Note, however, the “logical relationship” test does not apply to proceedings in
24   bankruptcy, where the Court has established a stricter standard for applying the doctrine.
25   Newbery, 95 F.3d at 1403 (“the district court…did not err by applying Moore's ‘logical
     relationship’ test. However,…courts should apply the recoupment doctrine in bankruptcy
26   cases only when ‘it would . . . be inequitable for the debtor to enjoy the benefits of that
     transaction without meeting its obligations.’”).
27   5
       Because of the Court’s resolution on the question of claim preclusion it is unnecessary to
28   resolve the parties’ argument regarding the applicable statute of limitations for the
     Williams’ counterclaims.

                                                 -9-
     Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 10 of 12



 1   explained that “[t]he elements of an abuse-of-process claim are ‘(1) a willful act in the use
 2   of judicial process; (2) for an ulterior purpose not proper in the regular conduct of the
 3   proceedings.’” Crackel v. Allstate Ins. Co., 208 Ariz. 252, 257 (App. 2004) (citing
 4   Nienstedt v. Wetzel, 133 Ariz. 348, 353 (App. 1982). An ulterior purpose means “the
 5   process has been used primarily to accomplish a purpose for which the process was not
 6   designed.” Id. “In the context of this tort, Arizona interprets ‘process’ as encompassing
 7   ‘the entire range of procedures incident to the litigation process.’” Id. (citing Nienstedt, 133
 8   Ariz. at 352). Examples of improper purposes include when “one uses the litigation process
 9   as a ‘form of coercion to obtain a collateral advantage, not properly involved in the
10   proceeding itself, such as the surrender of property or the payment of money, by the use of
11   the process as a threat or a club. There is, in other words, a form of extortion.’” Fappani v.
12   Bratton, 243 Ariz. 306, 311 (App. 2017) (quoting Morn v. City of Phoenix, 152 Ariz. 164,
13   168, 730 P.2d 873 (App. 1986)); see also Nienstedt, 133 Ariz. at 354 (listing examples such
14   as the use of subpoenas to exhaust opponent's resources or impose financial hardship, or
15   selectively assigning claims to create an inconvenient forum). The initiation of a lawsuit
16   alone is not enough to establish an abuse of process claim. See Joseph v. Markovitz, 27
17   Ariz. App. 122, 126 (1976). The claimant must show the accused’s primary motivation is
18   to use the judicial process in an unauthorized or improper manner. Crackel, 208 Ariz. at
19   259. As long as the process is used for the purpose for which it is intended, an ulterior
20   motive of gain or spite is not sufficient. Nienstedt, 133 Ariz. at 353 (quoting Restatement
21   (Second) of Torts § 682, Comment (b) (1977).
22          Though fairly unclear, the Williams’ abuse of process claim seems to argue that the
23   McCalls’ former Motion to Strike the Williams’ Affidavit of Judgment was made for the
24   improper purpose of attempting to avoid repeat bankruptcy proceedings. However, these
25   allegations fail to state a claim for abuse of process because the claim fails to allege any
26   plausible improper purpose. The sole “improper purpose” alleged by the Williams is that
27   the McCalls were attempting to avoid filing in the bankruptcy court. First off, it is unclear
28   how the McCalls’ even could have responded to an Affidavit of Renewal filed in Maricopa


                                                  - 10 -
     Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 11 of 12



 1   County Superior Court other than by filing a motion in that same venue. Second off, even
 2   indulging the Williams’ belief that the bankruptcy court was available, the McCalls
 3   decision to select a different available forum is not improper. Finally, asking for an
 4   Affidavit of Judgement to be struck cannot bring any collateral pressure on the Williams,
 5   because the only result of such a is the one contemplated by law, removal of the document
 6   struck.
 7             As such, the Williams have failed to allege any improper purpose and their claim
 8   for abuse of process is dismissed.
 9             F. Leave to Amend
10             The well-settled law in the Ninth Circuit allows claimants leave to amend unless “it
11   is…‘absolutely clear’ that [the claimant] could not cure [the Counterclaim’s] deficiencies
12   by amendment.”. See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir. 2014) (citations
13   omitted); Lopez, 203 F.3d at 1131 (en banc) (holding a pro se litigant must be given leave
14   to amend “if it appears at all possible the plaintiff can correct the complaint’s defects); Fed.
15   R. Civ. P. 15(a)(2). The Court finds that amendment would be futile for the Williams’
16   affirmative defense of recoupment because its factual basis is not related to the underlying
17   claim. Additionally, res judicata renders amendment futile as to every counterclaim other
18   than the Williams’ claim for abuse of process. Finally, amendment of the Williams’ abuse
19   of process would also be futile because filing a motion to strike the Williams’ Affidavit of
20   Judgement cannot create a collateral advantage sufficient to find an improper purpose.
21             G. The Williams’ Rule 60(b)(4) Motion
22             The Williams final argument in their Response to the McCalls’ Motion to Dismiss
23   raises a Rule 60(b) motion with the seeming objective of challenging the McCalls’ request
24   for judicial notice of the 2011 proceedings before the Bankruptcy Court of the Western
25   District of Arkansas. Rule 60(b) is a vehicle that allows a district court to correct its own
26   mistakes. Kingvision Pay-Per-View v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999).
27   But Rule 60(b) does not somehow create jurisdiction in this Court to overturn a final
28   judgement in Arkansas. Even ignoring this glaring error, the Williams motion is not timely.


                                                  - 11 -
     Case 2:19-cv-05126-SMB Document 61 Filed 11/13/20 Page 12 of 12



 1   See Fed. R. Civ. P Rule 60(c). The Bankruptcy ruling discharging U.S.C.’s judgement
 2   against the McCalls occurred almost nine years ago. The Williams have presented no
 3   theory as to what event could excuse such a delay in requesting relief under Rule 60.
 4      IV.      CONCLUSION
 5   Accordingly,
 6            IT IS ORDERED, that the McCalls’ Motion to Dismiss (Doc. 51) is granted.
 7            Dated this 13th day of November, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
